ORDER
STUART D. FELSEN of CEDAR KNOLLS, who was admitted to the bar of this State in 1993, having been temporarily suspended from the practice of law effective July 27, 2013, for his failure to comply with the determination of the District X Fee Arbitration Committee in District Docket No. X-2012-055F and to pay a sanction of $500 to the Disciplinary Oversight Committee;
And STUART D. FELSEN now having paid the $500 sanction to the Disciplinary Oversight Committee and having complied with the determination of the District X Fee Arbitration Committee;
And good cause appearing;
It is ORDERED that STUART D. FELSEN is hereby reinstated to the practice of law, effective immediately.